Citation Nr: 1221599	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder, claimed as depression/anxiety.

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression/anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO in Atlanta, Georgia, that in pertinent part, denied service connection for depression/anxiety.

Because the claim for service connection for a psychiatric disorder has been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen this claim to warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). Indeed, regardless of the RO's determination in this regard, the Board must make this threshold determination, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran submitted additional pertinent evidence (lay statements) in December 2009, and by a written statement dated in May 2012, her representative waived her right to initial consideration of this additional evidence by the RO.  38 C.F.R. § 20.1304 (2011).  So the Board may consider this additional evidence in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, claimed as depression/anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2.  Some of the evidence received since the prior decision is not cumulative or redundant of evidence already of record and considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.200, 20.1103 (2011).

2.  New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the claim for service connection for a psychiatric disorder on the basis of new and material evidence being received, and remands the service connection claim on the merits.  Other than the matter that is addressed in the remand section of this decision, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303(a).

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In this case, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The RO initially considered and denied the claim for service connection for a psychiatric disorder (then claimed as mental stress) in an April 2004 rating decision.  In August 2004, the Veteran again claimed service connection for a psychiatric disorder (characterized as mental stress, depression/anxiety), and the RO confirmed and continued its denial of service connection for a psychiatric disorder in a June 2005 rating decision.  The Veteran was properly notified of the June 2005 decision by way of a letter dated in June 2005, and she did not appeal.  Moreover, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 20.1105 (2011).   

That June 2005 rating decision denied this claim because there was no evidence then of record of a chronic psychiatric disorder in service (although she was treated on one occasion during service for depressive symptoms), a September 2003 VA examination showed no current psychiatric disorder, and VA outpatient treatment records dated in 2004 showed no nexus between current depression and her military service.
 
The evidence of record at the time of that prior decision included her STRs which show that she complained of depression in May 2003; on separation medical examination, her psychiatric system was described as normal, but the examiner also listed depression as a defect/diagnosis.  Private medical records dated during service reflect that she was treated for major depressive disorder by Newman Avenue Associates from August 2002 to December 2002.  An October 2004 letter from P.L., LCSW, reflects that she was evaluated there in August 2002, and seen for weekly individual therapy for depressive symptoms and stress/anxiety management from August to December 2002.  P.L. indicated that the Veteran's symptoms improved markedly with medication and therapy.  

Additional evidence of record at the time of the prior decision included VA outpatient treatment records dated in 2004 which reflect that she was treated for major depression, and also reported hearing voices.  A September 2004 treatment note reflects that the Veteran reported that she had ongoing depression since 2002 due to stress at work.  A report of a September 2003 VA mental disorders examination reflects that after an examination and review of the claims file, the examiner found no current psychiatric disorder.

Evidence received since the June 2005 denial includes duplicate copies of VA medical records dated in 2004, duplicate copies of service treatment records and duplicate copies of private medical records.  This evidence is duplicative, not new, as it was of record at the time of the prior denial. 

Evidence received since the June 2005 denial also includes additional VA medical records dated from 2007 to 2008 showing treatment, including medication, for depression.  This evidence is cumulative, not new, as it merely reflects the continued existence of depression, and the RO already acknowledged she had recent depression when previously considering and denying her claim in June 2005.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.). 

In alleging that her current psychiatric disorder began in service, the Veteran is merely reiterating the very same argument she made prior to the RO denying her claim in June 2005.  So this, too, is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

Evidence received since the prior decision also includes additional treatment notes from Newman Avenue Associates dated from August 2002 to January 2003 reflecting treatment for depression, and private medical records dated from October 2002 to January 2003 showing that she was taking medication for depression but stopped taking it in January 2003.  Some of this evidence is new, as it was not previously of record, but it is essentially duplicative of evidence of record, which showed treatment by these providers for depression from August 2002 to December 2002.  

Additional evidence also includes lay statements from her son and sister to the effect that she had psychiatric symptoms beginning in service, and that her behavior and emotional state changed in service.  This additional evidence, when considered in combination with the other evidence of record, is both new and material.  Specifically, the claims file now contains lay statements from family members regarding a long history of mental illness dating back to service.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and the claim is reopened.


REMAND

The Veteran seeks service connection for a psychiatric disorder, claimed as depression/anxiety.  She asserts that this disability began in service, and has been continuous since then.

During the current appeal, the Veteran has not had a VA compensation examination for an opinion concerning the etiology of any current psychiatric disorder.  And as there is evidence of a psychiatric disorder (depression) as recently as 2008, evidence of complaints and treatment for depression during service, her and her family members' reports of continuity of psychiatric-related symptoms since service, and an indication her disability may be the result of her service, she is entitled to this examination and opinion.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

To reiterate, the Veteran's STRs show she was assessed during her service with depression, including on separation examination in May 2003.  Private medical records from Newman Avenue Associates dated from August 2002 to January 2003 reflect that she was treated for major depression, but in January 2003 treatment was terminated as she was doing well both at work and at home.  She had a bright affect and good mood.  Similarly, a thorough VA mental disorders examination conducted shortly after service in September 2003 found that she had no current psychiatric disorder.  At that time, the Veteran denied significant depression or anxiety, and complained only of mild periods of moodiness.  The VA examiner determined that her description of her in-service difficulties suggested an adjustment disorder that had since resolved.  VA medical records dated in 2004, and from 2007 to 2008 reflect treatment for depression.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Obtain copies of all recent treatment for a psychiatric disorder dated since July 2008.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorder(s) found to be present.

The examiner should provide an opinion as to the following: 

Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is otherwise related to service.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since her discharge from service, as well as the records showing treatment for depression during service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


